Name: Commission Regulation (EEC) No 3481/87 of 19 November 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 87 Official Journal of the European Communities No L 329/41 COMMISSION REGULATION (EEC) No 3481/87 of 19 November 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 ('), as last amended by Regulation (EEC) No 3418/87 (,0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u ) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ('?) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 20 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p . 11 . O OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 176, 1 . 7 . 1987, p . 30 . O OJ No L 183 , 3 . 7 . 1987, p . 14 . (8) OJ No L 183, 3 . 7. 1987, p . 16 . ( ») OJ No L 300, 23 . 10 . 1987, p. 25. ( 10) OJ No L 324, 14. 11 . 1987, p . 27. (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53 , 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7 . 1987, p . 18 . No L 329/42 Official Journal of the European Communities 20. 11 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,012 22,909 23,725 23,700 24,097 24,494 2. Final aids : \ (a) Seed harvested and processed in : l  Federal Republic of Germany \ \ I (DM) 58,21 55,68 57,62 57,68 1 58,63 59,87  Netherlands (Fl) 64,70 61,81 63,98 64,03 65,09 66,45  BLEU (Bfrs/Lfrs) 1 151,09 1 097,74 1 137,06 1 135,14 1 154,22 1 168,64  France (FF) 174,30 165,49 171,50 170,68 173,65 177,30  Denmark (Dkr) 207,80 197,88 205,09 204,80 208,28 210,02  Ireland ( £ Irl) 19,373 18,393 19,086 19,016 19,346 19,598  United Kingdom ( £) 14,031 13,120 13,708 13,639 13,900 14,036  Italy (Lit) 36 942 35 027 36 246 35 993 36 627 37 065  Greece (Dr) 2 327,67 2 097,41 2 199,84 2 139,83 2 190,78 2 173,31 (b) Seed harvested in Spain and \ \ processed : \ \ l  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 630,22 3 456,56 3 556,62 3 539,05 3 600,27 3 631,92 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0/00 0,00 0,00  in another Member State (Esc) 4 680,67 4 461,69 4 605,44 4 576,94 4 645,1 1 4 669,74 No L 329/4320 . 11 . 87 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 26,512 25,409 26,225 26,200 26,597 26,994 2. Final aids : \ \ \ \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 64,18 61,65 63,58 63,64 64,59 65,83  Netherlands (Fl) 71,39 68,49 70,66 70,71 71,77 73,13  BLEU (Bfrs/Lfrs) 1 271,26 1 217,91 1 257,22 1 255,30 1 274,39 1 288,80  France (FF) 192,99 184,18 190,19 189,37 192,34 195,99  Denmark (Dkr) 229,68 219,76 226,98 226,69 230,16 231,90  Ireland ( £ Irl) 21,452 20,471 21,165 21,095 21,425 21,677  United Kingdom ( £) 15,671 14,761 15,348 15,279 15,540 15,677  Italy (Lit) 40 935 39 019 40 239 39 985 40 619 41 057  Greece (Dr) 2 648,52 2 400,26 2 520,69 2 460,68 2 511,63 2 494,16 (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53 .  in another Member State (Pta) 4 015,75 3 842,09 3 942,15 3 924,58 3 985,81 4 017,46 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 42931  in another Member State (Esc) 5 109,98 4 891,00 5 034,75 5 006,25 5 074,42 5 099,05 No L 329/44 Official Journal of the European Communities 20. 11 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) : \  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 35,355 34,636 35,036 35,364 35,765 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 85,26 83,62 84,60 85,48 86,44  Netherlands (Fl) 95,03 93,15 94,22 95,20 96,28  BLEU (Bfrs/Lfrs) 1 696,34 1 661,52 1 680,73 1 695,85 1 715,10  France (FF) 259,16 253,34 256,06 257,99 260,96  Denmark (Dkr) 307,13 300,63 304,12 306,97 310,46  Ireland ( £ Irl) 28,811 28,162 28,489 28,725 29,055  United Kingdom ( £) 21,495 20,874 21,128 21,325 21,579  Italy (Lit) 55 074 53 803 54 308 54 652 55 284  Greece (Dr) 3 792,66 3 611,22 3 650,69 3 652,21 3 699,45 (b) Seed harvested in Spain and processed : '  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 189,97 4 076,26 4 109,94 4 147,71 4 209,20 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 091,89 6 939,02 7 005,48 7 043,84 7 113,69  in another Member State (Esc) 6 861,76 6 713,85 6 778,15 6 815,27 6 882,86 3 . Compensatory aids :  in Spain (Pta) 4 143,47 4 029,14 4 062,20 4 099,98 4 161,46 4. Special aid : \  in Portugal (Esc) 6 861,76 6 713,85 6 778,15 6 815,27 6 882,86 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,063170 2,057360 2,052220 2,046780 2,046780 2,033320 Fl 2,322660 2,318850 2,314210 2,310630 2310630 2,300070 Bfrs/Lfrs 43,157100 43,145300 43,137000 43,137600 43,137600 43,121100 FF 6,996330 7,011300 7,023370 7,037160 7,037160 7,069210 Dkr 7,960930 7,977410 7,995420 8,016390 8,016390 8,068510 £ Irl 0,775771 0,776881 0,778167 0,779228 0,779228 0,783383 £ 0,692704 0,693863 0,695102 0,696256 0,696256 0,699834 Lit 1 517,59 1 524,41 1 531,01 1 537,05 1 537,05 1 552,53 Dr 161,96000 164,10600 166,25700 168,23400 1 68,23400 1 74,23400 Esc 167,58300 168,30200 169,20900 170,43100 170,43100 173,08600 Pta 139,11800 140,06500 140,90800 141,71500 141,71500 143,89800